Name: Commission Implementing Regulation (EU) 2017/142 of 26 January 2017 amending for the 258th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  international trade;  politics and public safety
 Date Published: nan

 27.1.2017 EN Official Journal of the European Union L 22/54 COMMISSION IMPLEMENTING REGULATION (EU) 2017/142 of 26 January 2017 amending for the 258th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 19 January 2017, the Sanctions Committee of the United Nations Security Council decided to amend one entry in its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 2017. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX The identifying data for the following entry under the heading Natural persons in Annex I to Regulation (EC) No 881/2002 are amended as follows: Malik Muhammad Ishaq (alias Malik Ishaq). Address: Pakistan. Date of birth: approximately 1959. Place of birth: Rahim Yar Khan, Punjab Province, Pakistan. Nationality: Pakistani. Other information: (a) Physical description: heavy build with black eye colour, black hair colour and medium brown complexion with a heavy black beard; (b) Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 2a(4)(b): 14.3.2014. is replaced by the following: Malik Muhammad Ishaq (alias Malik Ishaq). Address: Pakistan. Date of birth: approximately 1959. Place of birth: Rahim Yar Khan, Punjab Province, Pakistan. Nationality: Pakistani. Other information: (a) Physical description: heavy build with black eye colour, black hair colour and medium brown complexion with a heavy black beard; (b) Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Killed in Pakistan on 28.7.2015. Date of designation referred to in Article 7d(2)(i): 14.3.2014.